Citation Nr: 0831600	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-36 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an increased evaluation in excess of 10 
percent for status post T7 compression fracture with 
lumbosacral spine degenerative disc disease with chronic 
thoracic spine strain.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to August 
1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO) and a February 2007 rating decision of the Denver, 
Colorado, RO.  In the March 2005 rating decision, the RO, in 
pertinent part, denied service connection for hearing loss 
and tinnitus.  The 10 percent evaluation for the veteran's 
service-connected status post T7 compression fracture with 
lumbosacral spine degenerative disc disease with chronic 
thoracic spine strain was continued in the February 2007 
rating decision.  The Board notes that during the course of 
the appeal, the veteran's claims file was temporarily 
brokered to the Cleveland, Ohio, VA Regional Office.

The issue of entitlement to an increased evaluation in excess 
of 10 percent for status post T7 compression fracture with 
lumbosacral spine degenerative disc disease with chronic 
thoracic spine strain is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Competent evidence of hearing loss in service, 
manifestations of sensorineural hearing loss within one year 
following the veteran's discharge from service, or of a nexus 
between the post service bilateral hearing loss disability 
and service, is not of record.  

3.  Competent evidence of a nexus between the post service 
diagnosis of tinnitus and service is not of record.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service nor 
may sensorineural hearing loss be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

The veteran contends that service connection is warranted for 
his bilateral hearing loss and tinnitus.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection for 
sensorineural hearing loss (an organic disease of the nervous 
system) may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2007).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:  

For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss and 
tinnitus.  The veteran is competent to allege that he 
experienced hearing difficulties and noticed ringing in the 
ears while in service; however, the veteran's service 
treatment records do not substantiate that allegation.  In 
fact, upon separation, the veteran underwent an audiological 
examination in July 1997 which revealed normal hearing.  
Puretone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
-5
0
-10
LEFT
10
5
0
0
5

It was noted that the veteran exhibited no significant 
threshold shift.  In addition, the veteran denied ever having 
hearing loss or ear, nose, or throat trouble on his July 1997 
report of medical history.  

Post service treatment records show complaints, treatment, 
and diagnoses for hearing loss and tinnitus.  Beginning in 
July 2007, VA outpatient treatment records reflect complaints 
of right ear hearing loss and bilateral tinnitus.  The July 
2007 VA outpatient treatment note states that the veteran has 
had right ear hearing loss and tinnitus since 1999.  
Audiometric testing results revealed normal hearing 
sensitivity through 2 kHz (kilohertz), sloping to a mild to 
severe sensorineural hearing loss in the right ear, and 
normal hearing sensitivity through 3 kHz, sloping to a 
moderate sensorineural hearing loss rising to normal hearing 
in the left ear.  The veteran was deemed medically cleared 
for hearing aids.  In September 2007, the veteran was fitted 
for a right ear hearing aid.  

Based upon the evidence in the claims file, the first time 
the veteran's bilateral hearing loss and tinnitus are shown 
is in the February 2007 VA examination report, which occurred 
many years following discharge from service.  The Board 
acknowledges that the veteran has contended, in essence, that 
his hearing loss and tinnitus have existed since his military 
service.  The veteran is also competent to state that he was 
exposed to acoustic trauma as a rifleman.  Additionally, the 
Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology; however, there is no objective medical 
evidence of record of bilateral hearing loss and tinnitus 
being caused by inservice noise exposure during service or 
immediately thereafter.  In this regard the Board also notes 
that the absence of evidence in support of an alleged fact 
clearly is an evidentiary circumstance that weighs against 
the existence of the alleged fact.  Forshey v. Principi, 284 
F.3d 1335, 1363 (Fed. Cir. 2002) (holding that negative 
evidence means that "which tends to disprove the existence 
of an alleged fact").  Moreover, in Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000), the United States Court of 
Appeals for Veterans Claims (Court) held that "evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service."  Id. 
at 1333.  Given the negative service treatment records, the 
absence of complaint or treatment until many years after 
service, and the absence of any medical evidence showing 
continuity of symptomatology, the Board finds that the 
evidence weighs against the veteran's claims.  See Voerth v. 
West, 13 Vet. App. 117, 120- 21 (1999) (there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disabilities and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observations is competent).  

In February 2007, the veteran was afforded a VA examination 
for his bilateral hearing loss and tinnitus.  During the 
examination, the veteran reported a gradual decrease in 
hearing since 1995 to 1996.  He reported constant high 
pitched steady ringing in both ears since 1999.  The veteran 
explained to the examiner that he was exposed to military 
noise exposure during his active service due to serving in 
the infantry.  After discharge from service, the veteran was 
exposed to occupational noise while working in a meat packing 
plant for approximately six moths without a hearing 
protection device, but admitted to using hearing protection 
while shooting for recreational purposes.  

Audiological testing revealed normal hearing sensitivity 
through 2 kHz, sloping to a mild to severe sensorineual 
hearing loss in the right ear and normal hearing through 3 
kHz, sloping to a moderate sensorineural hearing loss in the 
left ear.  The examiner further added that the ringing 
described by the veteran is significant enough to be 
considered tinnitus for rating purposes.  In March 2007 and 
July 2007 addenda, the examiner opined that the veteran's 
hearing loss and tinnitus are not caused by or a result of 
his active service.  She explained that upon the veteran's 
discharge, his hearing test revealed normal hearing 
sensitivity bilaterally and he reported "no" to ear, nose 
or throat trouble and to hearing loss on his report of 
medical history in July 1997.  Due to normal hearing at the 
time of discharge and medical evidence concluding that 
"there is no scientific basis for delayed onset noise-
induced hearing loss . . . ." service connection for 
bilateral hearing loss is not warranted.  In regards to the 
veteran's bilateral tinnitus, because the veteran reported 
ringing in both ears since 1999 and service treatment records 
are negative for any complaints, treatment, or diagnosis of 
tinnitus, the examiner determined that his tinnitus is less 
likely as not caused by military noise exposure.  

With regard to the examiner's opinion, the Board initially 
notes that it weighs against the veteran's claims.  When read 
in context, the examiner clearly finds that the veteran's 
hearing loss and tinnitus were not caused by military noise 
exposure.  This finding is also consistent with the other 
evidence of record.  As previously stated, the service 
treatment records show no complaints of or findings 
associated with hearing loss, and it was not until many years 
after service that the veteran's hearing loss was initially 
diagnosed.  In addition to the foregoing, the veteran's own 
statements on VA examination are inconsistent with his 
appellate assertions.  Specifically, on VA examination, the 
veteran stated that he noticed hearing problems in 1999, 
which is after discharge from service and also inconsistent 
with the 2007 diagnosis of record.  As such, the Board finds 
that the VA examiner's July 2007 medical opinion is 
definitive and of great probative value.  The veteran's 
hearing loss and tinnitus are not related to his military 
service and there is no competent medical evidence to balance 
the July 2007 VA medical opinion.  

The Board is aware of the veteran's contentions that his 
bilateral hearing loss and tinnitus are somehow etiologically 
related to service.  However, competent medical evidence is 
required in order to grant service connection for these 
claims.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 92 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The Board finds that the veteran's claims for service 
connection for bilateral hearing loss and tinnitus cannot be 
granted because there is no evidence of hearing loss or 
tinnitus at the time he separated from service, no evidence 
of manifestations of sensorineural hearing loss to a 
compensable degree within one year following his discharge 
from service, no evidence of continuity of symptomatology of 
hearing loss and tinnitus from the time he separated from 
service until the first objective showing of hearing loss and 
tinnitus, and no competent evidence of a nexus between 
bilateral hearing loss and tinnitus to his active military 
service.  

Accordingly for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
of service connection for bilateral hearing loss and 
tinnitus, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the December 2004 letter sent to the veteran.  
The letter informed the veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which is usually shown 
by medical records or medical opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the letter stated that he would need to 
give VA enough information about the records so that they 
could be obtained them for him.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disabilities 
on appeal.  Although this notice was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced, as the veteran's pending claims are denied.  
Moreover, a Statement of the Case (SOC) was issued on 
November 2006.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records, VA outpatient treatment records, and 
private treatment records.  The veteran was also afforded a 
VA examination in connection with his claims of service 
connection for bilateral hearing loss and tinnitus.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim for an increased rating for status post T7 compression 
fracture with lumbosacral spine degenerative disc disease 
with chronic thoracic spine strain.  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Review of the record reveals that private treatment records 
beginning in July 2005 reflect treatment for the veteran's 
service-connected back disability.  Specifically, on July 20, 
2005, range of motion testing revealed thoracic flexion to 35 
degrees and on July 27, 2005, the veteran's lumbar flexion 
was noted as being 50 degrees.  Thereafter, private treatment 
records from August 10, 2005 to August 20, 2005, note the 
veteran's lumbar flexion to 50 degrees.  Since that time, the 
veteran was afforded a VA examination in December 2006 for 
his service-connected back disability.  Range of motion 
testing of the thoracic lumbar spine showed lumbar spine 
motion of flexion to 90 degrees.

Given the disparity in the range of motion testing results 
between the private treatment records and the December 2006 
VA examination, the Board finds that a VA examination must be 
conducted.  In light of the foregoing, the Board must remand 
this matter to afford the veteran opportunity to undergo an 
additional VA examination to clarify the current severity of 
his service-connected back disability.  Caffrey v. Brown, 6 
Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (2007), 
and Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), must be fully met.  

2.  Schedule the veteran for a VA 
examination to determine the severity of 
his service-connected back disability.  
The claims folder must be provided to the 
examiner for review in conjunction with 
the examination.  Any indicated 
diagnostic tests and studies should be 
accomplished.  All pertinent 
symptomatology and findings should be 
reported in detail, including range of 
motion (ROM) testing.  The examiner 
should address the extent of functional 
impairment attributable to any reported 
pain.  In this regard, the examiner 
should specifically indicate whether 
there is any pain and whether there is 
likely to be additional impairment of the 
back caused by any of the following:  (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; (4) incoordination.  The 
examiner should describe whether any 
existing pain significantly limits 
functional mobility of the back during 
flare-ups or when repeatedly used.  The 
examiner should also comment on whether 
the veteran experiences any neurological 
impairment, e.g. of the lower extremities 
or bladder, due to his service-connected 
back disorder.  All opinions expressed 
must be supported by complete rationale.  

3.  Thereafter, the AMC/RO should 
readjudicate the issue.  If any benefit 
sought on appeal remains denied, issue a 
Supplemental Statement of the Case 
(SSOC), and the veteran and his 
representative should be afforded time in 
which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


